Citation Nr: 1142757	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  06-29 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to January 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

In March 2009, the Board denied the Veteran's claim for a TDIU, along with other issues.  The Veteran appealed the portion of the Board decision denying a TDIU and in January 2010 the United States Court of Appeals for Veterans Claims (Court) granted a joint motion to remand that issue to the Board.

In October 2010, the Board remanded the claim for a TDIU, and the issues he has withdrawn (discussed below), so that the Veteran could be afforded a videoconference hearing.  In September 2011, a video conference hearing before the undersigned Veterans Law Judge was held.  A transcript of that hearing is of record.

The Veteran perfected an appeal as to claims for a higher rating for lumbosacral spine/low back strain with osteoarthritis/degenerative joint disease and degenerative disc disease, service connection for gout of the bilateral feet and Achilles tendinitis of the bilateral feet, and whether new and material evidence has been received to reopen previously denied claims of service connection for bilateral plantar fasciitis and right lower extremity varicose veins.  However, in a September 2011 signed statement the Veteran withdrew his appeal as to all of those issues.  Thus, these issues are no longer before the Board.  38 C.F.R. § 20.204 (2011).


FINDINGS OF FACT

1.  The Veteran's left knee instability, status post arthroplasty (30 percent); varicose veins of left leg (20 percent); and degenerative disease of right knee (10 percent) are considered a single disability and ratable at 60 percent since May 4, 2005.  

2.  The Veteran has an Associate's degree and past work experience doing labor intensive work such as heating, air conditioning, electrical and plumbing repair, janitorial work, and snow removal.  

3.  The Veteran engaged in substantially gainful employment and last worked on April 14, 2006.  

4.  The weight of the competent, probative evidence indicates that since April 15, 2006, the Veteran as likely as not has been prevented from obtaining and retaining substantially gainful employment as a result his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for a TDIU, effective April 15, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.25, 4.26, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, November 2004 and February 2008 letters provided the Veteran with notice regarding what information and evidence is needed to substantiate his claim for a TDIU, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The February 2008 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in June 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, Social Security Administration (SSA) records, statements from family members, and hearing testimony.

In addition, the Board notes that the case was remanded in October 2010 so that the Veteran could be afforded a videoconference hearing.  The hearing was held in September 2011.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities of one or both upper extremities or of one or both lower extremities will be considered as one disability(including the bilateral factor).  38 C.F.R. § 4.16(a).  

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither appellant's nonservice-connected disabilities nor advancing age may be considered.  

The Veteran's left knee instability, status post arthroplasty (30 percent); varicose veins of left leg (20 percent); and degenerative disease of right knee (10 percent) are considered a single disability as they are all disabilities of the lower extremities.  See 38 C.F.R. § 4.16(a).  Combined, to include the bilateral factor, these disabilities have been ratable at 60 percent since May 4, 2005.  See 38 C.F.R. §§ 4.25; 4.26 (2011).  Thus, the threshold disability percentage requirement for a TDIU under section 4.16(a) is met.  Service connection is also in effect for lumbosacral spine/low back strain with osteoarthritis/degenerative joint disease and degenerative disc disease.  Service connection for radiculopathy of the right and left lower extremities was granted effective September 1, 2006.  

The record establishes that the Veteran has an Associate's degree and past work experience doing labor intensive work such as heating, air conditioning, electrical and plumbing repair, janitorial work, and snow removal.  He last worked on April 14, 2006.  

The Board acknowledges that the record includes June 2004, July and August 2004 statements from private treatment providers indicating that the Veteran is unemployable.  However, these opinions are of little probative value as they were rendered while the Veteran was still gainfully employed.  In fact, he remained employed for almost two years following those statements.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  

In January 2005, a VA examiner found that the Veteran's service-connected conditions affected his ability to do work requiring him to do prolonged standing or walking.  The examiner noted that the Veteran continued to work up until the examination in a physically very demanding job, that such would be painful and the Veteran's ability to continue doing this type of job was limited.  The examiner opined that the Veteran remained capable of completing sedentary employment which would limit his bending and lifting and twisting activities at the waist along with limiting his walking and standing activities.  

In April 2005, the Veteran's wife submitted a statement indicating that she and the Veteran used to go on extended hikes in the mountains, fishing, and camping without much discomfort.  However, since that time, she had witnessed the Veteran develop a lack of mobility, and observed him in more pain when trying to go on even short, less technical mountain hikes.  He also had constant discomfort at night after being on his feet at work.  She commented that the Veteran was limited in his ability to work out because after 10 to 15 minutes doing any cardio workout, his legs begin to swell and he experienced pain and discomfort.  He was still working.  

In May 2005, the Veteran's private physician noted that his current employment had caused a great deal of stress to his left knee, lumbar spine, bilateral varicosities, and nerve damage in the lower extremities as he was on his feet and did a lot of heavy lifting.  The Board notes that the Veteran is not service connected for right leg varicosities and service connection was not in effect for nerve damage in the lower extremities at this time.  The physician stated that continued employment in his field seemed unlikely, but added that the Veteran was unable to discontinue work at that time as he had to support his family.  In an August 2006 letter, the physician noted the Veteran's disabilities to include nonservice-connected plantar fasciitis.  She commented that based on the reports she had received from his orthopedist, podiatrist and neurosurgeon, it would be difficult for the Veteran to obtain gainful employment in the competitive work force.  She reiterated this conclusion in September 2008.

Also in August 2006, the Veteran's wife reported that constant pain and swelling in both legs and instability in the left knee were making it very difficult for the Veteran to stand and walk for more than 15 to 30 minutes at a time.  Foot pain also limited standing and walking.  He lost his job in spring and was unable to attain any employment.  

An examiner for the Social Security Administration related in November 2006 that the Veteran's knee problems and varicosities rendered him impaired from activity requiring kneeling, bending and crawling, and his ability to lift was limited to 20 pounds.  The examiner opined that traveling would require an attendant.  It was noted that flat feet, plantar fasciitis, and lumbar spine disease all contributed to and exacerbated these findings.  The Board notes the Veteran was granted Social Security benefits, but consideration also included neck disability and disabilities of the feet.

The Board notes that there is some conflict in the record as to the reason the Veteran left his job.  When examined by the VA in March 2008, the Veteran related that he had worked at the same church for 27 years, but that he could no longer perform his duties, which included cleaning and repair work due to pain in his back and legs.  However, a May 2006 report of contact with a VA Rehabilitation Counselor shows that the Veteran stated he had been laid off from his job as a maintenance man and caretaker for a church when the congregation could not pay him.  Similarly, when he was examined in November 2006 for the Social Security Administration, it was stated that he had been laid off from his job at a church as it was low on money.  A VA Form 21-4192, Request for Employment Information, was apparently received from the Veteran's employer in July 2008.  It was noted that the Veteran had last worked in April 2006, and that he had performed maintenance work.  It was stated that no concessions had been made to him based on disabilities.  It was further indicated that the Veteran was no longer working due to financial cutbacks.  That same month, VA Form 21-4192 was submitted through the Veteran's representative.  This indicated that the Veteran was no longer working due to both financial and disability reasons.  At the Veteran's September 2011 hearing he testified that he lost his job due to financial reasons.  

Following the March 2008 VA examination, the examiner noted that the Veteran had limitations on his employability due to his low back disability, his knees and legs.  He stated that the Veteran's ability to walk and stand were limited.  He concluded, however, that the Veteran remained capable of sedentary type employment if he could alter his position from standing or sitting as needed.  

In September 2008, a private chiropractor noted that the Veteran had extensive injuries and degenerative conditions of the spine, particularly the lumbar and thoracic regions.  He stated that these injuries, in conjunction with others, had made in nearly impossible for the Veteran to seek gainful employment.  In an undated letter, the chiropractor noted that it was virtually impossible for the Veteran to sit for any length of time greater than 10 minutes without an exacerbation of his pain levels.  He explained that sitting in any one position for greater than 10 minutes will aggravate the symptoms and condition.  The chiropractor opined that there were no specific circumstances whereby the Veteran could be employable in a sedentary position, particularly in this competitive workforce.  

At his hearing in September 2008, the Veteran testified that he had an Associate's degree and studied wild life biology.  He had worked for a church for 27 years doing maintenance work.  

In a January 2010 letter, the Veteran's private physician noted his reports that he was unable to sit for more than 15 to 20 minutes at any one time as this exacerbated the symptoms of pain and dysesthesia.  The Veteran felt that he could not perform any sedentary work as any sitting would exacerbate the pain, swelling and dysesthesias.  

Also of record are multiple statements from members of the Veteran's family, dated in August 2011.  These statements indicate that family members helped the Veteran with his duties when he worked for the church.  

During the Veteran's September 2011 hearing, he testified that he last worked on April 14, 2006.  He had been the head of facilities for a church doing heating, air conditioning, plumbing and electrical repair as well as janitorial work, snow removal and other duties.  He testified that the church made special accommodations with scheduling and allowing his family to assist him.  He reported that he could not sit or stand for prolonged time and could only walk 4 to 5 blocks.  According to the Veteran, his significant disabilities were definitely the back, legs, and knees.  He stated that after talking to his primary physician he filed for unemployability because of the pain and his nerves.  

The key questions here are if and when the Veteran became unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

As the Veteran was working full time in maintenance through April 14, 2006, the evidence is against a finding that he was unable to follow substantially gainful employment prior to that date.  While the Veteran reports that certain concession were made for him at work, a July 2008 statement from his previous employer specifically notes that no concessions were made.  The Board finds the report from the employer more probative.  While family members may have helped out while the Veteran worked, his employer did not consider this a concession which indicates that his performance, alone, was satisfactory for him to be retained by the church.  This is also evident by the fact that he continued to be employed by the church through April 14, 2006 and was, by the report of his employer, only let go for financial reasons.  

After April 14, 2006, multiple medical practitioners have indicated that the Veteran was unemployable as a result of his service-connected disabilities.  For example, in November 2006 a Social Security Administration examiner relayed that the Veteran's knee problems and varicosities rendered him impaired from activity requiring kneeling, bending and crawling, and his ability to lift was limited to 20 pounds.  The examiner opined that traveling would require an attendant.  In March 2008, an examiner noted that the Veteran had limitations on his employability due to his low back disability, his knees and legs.  While he noted that the Veteran remained capable of sedentary type employment if he could alter his position from standing or sitting as needed, the Veteran's private chiropractor has reported that it is virtually impossible for the Veteran to sit for any length of time greater than 10 minutes without an exacerbation of his pain levels.  

Essentially, the medical evidence indicates that the Veteran cannot engage in labor intensive work such as the work he performed for 27 years.  While the Veteran has an Associate's degree and could possibly work in a sedentary position based on his education level, evidence indicates that he would not be able to remain seated for more than 10 minutes.  This is not a practical limitation for someone engaged in substantially gainful employment.  Thus, the weight of the competent, probative evidence indicates that since April 15, 2006, the day following the date he last worked, the Veteran as likely as not has been prevented from obtaining and retaining substantially gainful employment as a result his service-connected disabilities.  

Given the above, and resolving all doubt in the Veteran's favor, the Board finds that the criteria for a TDIU have been met since April 15, 2006.


ORDER

A TDIU is granted effective April 15, 2006, subject to the applicable laws and regulations governing the payment of monetary benefits.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


